--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.22



PERFORMANCE STOCKAWARD AGREEMENT
DATED _____________




First MI
Last                                                                           




The Compensation and Development Committee (the “Committee”) of the Burlington
Northern Santa Fe Corporation (the "Company") Board of Directors has agreed that
to the extent that the performance objectives established by the Committee (as
the same may be amended from time to time) are achieved, BNSF will distribute to
the Employee shares of Performance Stock as follows:


Grant Date:
Number of Shares of Performance
Stock:                                                                                                
Vesting Date:


 
Performance Criteria: As defined by the Compensation and Development Committee
from time to time



The Performance Stock is granted under and governed by the terms and conditions
of the BNSF 1999 Stock Incentive Plan (the “Plan”) and the terms and conditions
set forth below.  The purpose of the Plan is to attract and retain key employees
possessing outstanding ability, motivate executives to achieve the growth goals
of BNSF by making a portion of their total compensation dependent on the
accomplishment of these goals and to further the identity of the interests of
the shareholders of BNSF and key employees of BNSF and its subsidiaries by
increasing the opportunities for these employees to become shareholders.


The Compensation and Development Committee (the “Committee”) of the Board of
Directors wishes to encourage superior performance by the Employee by making a
Performance Stock Award to the Employee.


The Employee desires to perform services for BNSF and to accept the distribution
of Stock upon the achievement of the performance objectives established by the
Committee in accordance with the terms and provisions of the Plan and this
Agreement.


To accept this Award Agreement, you must click on the acceptance box at the end
of this Agreement.  Anything herein contained to the contrary notwithstanding,
unless this Award Agreement is electronically accepted or executed by the
Employee and delivered to the Secretary of BNSF on or before _____________, the
award described herein may be withdrawn and cancelled by the Company.


By your acceptance of this Award Agreement:


 
(1) you agree to abide by the terms and conditions of the Plan and this Award
Agreement; and



 
(2) you attest that you were a salaried employee of the Company or a Related
Company on ______________, with respect to the award made herein.



The following terms and conditions shall apply to the award made by this Award
Agreement:


1.            Acceptance . The Employee agrees to perform services for BNSF or
its Related Companies and accepts this grant along with the terms and provisions
of the Plan and this Agreement.


2.            Restrictions on Transfer.  The Performance Stock shall not be
permitted to be used in payment of a stock option exercise for a period of six
months following the April 27, 2010, date for the distribution of such
Performance Stock to the Employee.


3.            Stock Power.  Employee’s acceptance of this Award Agreement
constitutes a grant by the Employee of a power of attorney authorizing a Stock
Power to be endorsed in blank prior to the distribution with respect to the
award or the forfeiture of the award.  In addition, the Company shall be
entitled to retain possession of the Performance Stock for such time as is
necessary for the Company to make the distribution of the Performance Stock to
the Employee.


4.            Dividends.  No dividends or dividend equivalents are payable
during or with respect to the period prior to April 26, 2010.


5.            Salaried Employment Condition; Termination of
Employment.  Employee hereby agrees that Employee shall not be entitled to the
distribution of the Performance Stock unless Employee was a salaried employee of
BNSF Railway Company or its successor on the date of this Agreement and
throughout the period from the date of this Agreement until April 26,
2010.  Notwithstanding any provision of the Plan, all of the Performance Stock
is forfeited upon termination of salaried employment for any reason.


6.            Taxes.  The Employee agrees that BNSF or its Related Companies may
require payment by Employee of federal, state, railroad retirement or local
taxes upon the vesting of an Award.  Employee may use cash or shares to satisfy
tax liabilities incurred, provided that if shares are used, shares from the
vesting Award may be used only to satisfy (i) applicable railroad retirement
taxes, and (ii) state income taxes and federal income taxes to the extent of the
Supplemental Federal Income Tax Withholding Rate as established by the Internal
Revenue Code.  Any additional tax due must be satisfied by use of attestation of
ownership of other shares, provided, however, that the total shall not exceed
the combined maximum marginal tax rates applicable under federal and state tax
laws.


7.            No Contract of Employment.  Nothing in this Agreement or in the
Plan shall confer any right to continued employment with BNSF or its Related
Companies nor restrict BNSF or its Related Companies from termination of the
employment relationship of Employee at any time.


8.            No Violation of Law.  Notwithstanding any other provision of this
Agreement, Employee agrees that BNSF shall not be obligated to deliver any
shares of Performance Stock or make any cash payment, if counsel to BNSF
determines such exercise, delivery or payment would violate any law or
regulation of any governmental authority or agreement between BNSF and any
national securities exchange upon which the Performance Stock is listed.


9.            Conflicts.  In the event of a conflict between the terms of this
Agreement and the Plan or the Compensation and Development Committee resolution,
the Plan or the resolution shall be the controlling document.


10.            Termination Upon Failure to Achieve Performance Objectives.  In
the event the performance objectives established by the Committee are not
achieved, then this Award Agreement shall terminate on April 26, 2010, and be of
no further force or effect with no further action by the parties being required.


11.            Terms.  Except as otherwise provided in this Award Agreement, and
except where the context clearly implies or indicates the contrary, a word,
term, or phrase defined in the Plan shall have the same meaning in this Award
Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




BURLINGTON NORTHERN
SANTA FE CORPORATION
                                                                                
